UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6018



VICTOR PERKINS,

                                               Petitioner - Appellant,

          versus


G. ALAN DUBOIS,     Assistant   Federal     Public
Defender,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-806-5-BR)


Submitted:   March 27, 2002                   Decided:   April 16, 2002


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor Perkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On December 3, 2001, Victor B. Perkins filed a notice of

appeal.   We dismiss the appeal for lack of jurisdiction because

there was no district court order being appealed.    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).

     The district court’s subsequent entry of final judgment    did

not validate the notice of appeal because Perkins did not file the

notice of appeal from a district court order.      In addition, the

informal brief filed in this court could not be construed as a

notice of appeal because it was not the functional equivalent of

such a notice.   Fed. R. App. P. 3(c); Smith v. Barry, 502 U.S. 244,

248 (1992).

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                   2